Citation Nr: 0804525	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-02 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.	Entitlement to service connection for systemic lupus.

2.	Entitlement to service connection for membranous 
glomerulopathy, as secondary to systemic lupus.  


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to August 
1986.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, 
which denied service connection for systemic lupus and 
membranous glomerulopathy (a disease of the kidney).  The RO 
issued a notice of the decision in March 2004, and the 
veteran timely filed a Notice of Disagreement (NOD) in May 
2004.  Subsequently, in December 2004 the RO provided a 
Statement of the Case (SOC), and thereafter, in January 2005, 
the veteran timely filed a substantive appeal.  The RO issued 
Supplemental Statements of the Case (SSOCs) in July 2005, 
September 2005, November 2005, April 2006 and August 2006.

The veteran requested a Travel Board hearing on this matter, 
which was held in July 2007 where the veteran presented as a 
witness before the undersigned acting veterans law judge.  A 
transcript of the hearing is of record.

In July 2007 document, the veteran relinquished her right to 
have the RO consider, in the first instance, additional 
evidence offered at that time to the Board.  The Board 
accepts this as a valid waiver of RO consideration.  
38 C.F.R. § 20.1304(c)


FINDINGS OF FACT

1.	The veteran currently has systemic lupus; she exhibited 
physical signs and symptoms of this disease during her 
period of active service; and the competent medical 
evidence causally links the veteran's current diagnosis of 
systemic lupus with her active service.

2.	The veteran currently has membranous glomerulopathy; by 
virtue of the instant Board decision, service connection 
is in effect for systemic lupus; and the competent medical 
evidence of record indicates that the veteran's membranous 
glomerulopathy was caused by her service connected 
systemic lupus.


CONCLUSIONS OF LAW

1.	Service connection for systemic lupus is warranted.  
38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).  

2.	Service connection for membranous glomerulopathy, as 
secondary to systemic lupus, is warranted.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.310 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 significantly changed the law prior to the 
pendency of these claims.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and they redefine the obligations of VA with respect to the 
duty to assist the veteran with his claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that service connection for 
systemic lupus and service connection for membranous 
glomerulopathy, as secondary to systemic lupus, are 
warranted, and therefore, a further discussion of the VCAA 
duties is unnecessary at this time.  


II. Law & Regulations

a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

Some diseases that become manifest after service "will be 
considered to have been incurred in or aggravated by service 
. . . even though there is no evidence of such disease during 
the period of service," as long as these diseases become 
manifest to a compensable degree within the applicable 
regulatory time periods.  38 C.F.R. § 3.307(a); see 38 C.F.R. 
§ 3.309.  With respect to chronic diseases, such a disease 
"must have become manifest to a degree of 10 percent or more 
within 1 year . . . from the date of separation from service. 
. . ."  38 C.F.R. § 3.307(a)(3).  Only those diseases 
enumerated in 38 C.F.R. § 3.309(a) qualify as "chronic" for 
the purposes of the regulation, and those include systemic 
lupus and nephritis, among others.  38 C.F.R. §§ 3.307(a), 
3.309(a).  Additionally, the veteran must have served 90 days 
or more during a war period or after December 31, 1946.  38 
C.F.R. § 3.307(a)(1).

Additionally, 38 C.F.R. § 3.303(b) "provides an alternative 
method of demonstrating entitlement to service connection" 
for chronic conditions shown to have been chronic in service.  
Rose v. West, 11 Vet. App. 169, 172 (1998) (Emphasis in 
original); accord Cotant v. Principi, 17 Vet. App. 116, 133 
(2003); Savage, 10 Vet. App. at 495-96 (noting that § 
3.303(b) provides a "substitute way of showing in-service 
incurrence and medical nexus") (Emphasis in original); see 
38 C.F.R. § 3.303(b) ("Chronicity and continuity").  It 
provides that "[w]ith chronic disease shown as such in 
service . . . subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes."  38 C.F.R. § 3.303(b); accord Savage, supra, at 495 
(noting that a veteran may employ § 3.303(b) "when the 
evidence demonstrates: (1) that the veteran had a chronic 
disease in service, or during an applicable presumption 
period . . . and (2) that the veteran presently has the same 
condition").  This does not mean "that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date."  38 C.F.R. § 3.303(b).  
It does mean, however, that in order to demonstrate the 
existence of a chronic disease in service, the record must 
reflect "a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
'Chronic.'"  38 C.F.R. § 3.303(b).  Further, "[w]hen the 
disease identity is established . . . there is no requirement 
of evidentiary showing of continuity."  38 C.F.R. § 
3.303(b).  However, "[c]ontinuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim."  38 C.F.R. § 
3.303(b).    

b. Secondary Service Connection
Pursuant to 38 C.F.R. § 3.310(a), a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  See Evans v. 
West, 12 Vet. App. 22, 29 (1998) (noting requirements for 
establishing service connection on a secondary basis).  Thus, 
in order to establish a secondary service connection claim, 
the veteran must show: (1) the existence of a current 
(secondary) disability; (2) the existence of a service-
connected disability; and (3) evidence that the service-
connected disability proximately caused the secondary 
disability.  38 C.F.R. § 3.310(a).  A veteran may also 
establish secondary service connection by demonstrating that 
his current (secondary) disability became aggravated or 
worsened by the already service-connected disease.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (holding that "when 
aggravation of a veteran's non-service-connected [secondary] 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation"); see Libertine v. Brown 9 Vet. App. 521, 522 
(1996) ("Additional disability resulting from the 
aggravation of a non-service-connected [secondary] condition 
by a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a)").  If a veteran succeeds in 
establishing service connection for a secondary condition, 
"the secondary condition shall be considered a part of the 
original condition."  38 C.F.R. § 3.310(a).  

The Board acknowledges that VA recently amended 38 C.F.R. 
§ 3.310, effective October 10, 2006.  This amendment added 
the following provision to this regulation:  "(b) 
Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level."  38 C.F.R. § 3.310 (2006).  VA amended § 
3.310 "because of a court decision [Allen v. Brown, 7 Vet. 
App. 439 (1995)] that clarified the circumstances under which 
a veteran may be compensated for an increase in the severity 
of an otherwise nonservice-connected [disability,] which is 
caused by aggravation from a service-connected 
[disability]."  71 Fed. Reg. 52744 (Sept. 7, 2006).  Thus, 
"[t]he intended effect of this amendment is to conform VA 
regulations to the [Allen] court's decision."  71 Fed. Reg. 
52744 (Sept. 7, 2006).  Because this amendment is in the 
nature of a clarifying revision, rather than a substantive 
change, and because VA clearly expressed its intent to 
conform this regulation to already-existing case law, the 
Board will employ the same analysis as it has since Allen and 
consistent with the principles contained therein, as outlined 
above.       

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis 

a. Factual Background
The veteran served on active duty from May 1986 to August 
1986.  Service medical records include an April 1986 Report 
of Medical Examination that discloses a normal clinical 
evaluation of all systems.  A companion Report of Medical 
History indicates that the veteran had no trouble with her 
feet or any other malady, except for questionable hay fever.  

A May 1986 Chronological Record of Medical Care indicates 
that the veteran had blisters on her heels.  She had no signs 
of infection, but the clinician directed her to use 
Bacitracin.  The veteran denied having any other medical 
problems at this time. 

As of June 1986, and as noted in her Report of Medical 
History, the veteran reported having foot trouble, low blood 
pressure, bursitis, and cramps or an infection in the legs.  

A May 1988 VA medical report notes that the veteran had left 
foot pain over the plantar surface.  The examiner indicated 
that the veteran had complained of a similar malady during 
basic training, which "resolved spontaneously."  On 
physical examination, the left foot appeared swollen, and was 
tender to palpation over the anterior-lateral aspect of the 
caloaneous plantar surface.  The clinician diagnosed plantar 
calcaneus pain, but ruled out bony spur.

In a May 1988 Report of Medical Examination for the purpose 
of assessing exposure to ionizing radiation, the veteran 
received a normal clinical evaluation, except for identifying 
body marks, scars or tattoos.  Her accompanying Report of 
Medical History indicates that she had no foot trouble, but 
continued to have cramps in the legs, as well as ear, nose 
and throat trouble.

In her June 1989 Report of Medical History, the veteran 
indicated that she was unsure whether she had any foot 
trouble or leg cramps, and indicated that she had low blood 
pressure and foot cramps.  At this time, a urine test 
revealed trace evidence of protein.  

In January 2003, the veteran's fellow service member, T.K., 
indicated that between March 1994 and June 1994, she had 
noticed that the veteran had several maladies, to include 
severe eye swelling, bronchitis and walking pneumonia.  

July 2003 private medical reports disclose a diagnoses of 
membranous glomerulopathy as well as proteinuria.  

A November 2003 letter from the veteran's private physician, 
Dr. A.P., confirmed her diagnosis of systemic lupus, and 
noted the presence of membranous nephropathy, state II-III as 
well as proteinuria.  He also stated that as far back as 
1989, the veteran had a "trace of proteinuria present but 
urine was negative for blood at that time.  It seems likely 
that the condition was present in early stages manifesting 
with proteinuria as far back as 1989."  

Another November 2003 letter, from the veteran's former co-
worker, T.K., indicates that the veteran had recurrent 
illnesses and serve eye swelling from March 1994 to June 
1994.  

In a December 2003 statement, J.H., who had known the veteran 
from August 1986 to August 1989, recalled that the veteran 
complained of pain in the feet and seemed tired often.  

As reflected in a January 2005 letter, the veteran's fellow 
service member, J.S., with whom the veteran trained during 
active duty in 1986, recalled that the veteran had swollen 
and blistered feet at that time.  Although other service 
members had such blisters from the military boots, J.S. noted 
that the veteran's feet did not seem to heal.  A January 2005 
correspondence from B.N. contains similar recollections of 
the veteran's foot pain.    

In March 2005, the veteran's certified nurse midwife (CNM), 
K.S., who had treated and advised the veteran since 1994 
through two high-risk pregnancies, issued a letter on the 
veteran's behalf.  K.S. offered her view that "[a]fter 
reviewing her medical records and the testimony from her 
military classmates, I believe a strong correlation exists 
between her Lupus, her difficult pregnancies, and the 
symptoms she exhibited during her military training.  
Emotional stress, extended sleep deprivation, physical 
stress, physical exhaustion, and injury trigger flares in 
Lupus patients.  Unfortunately, Lupus flares often manifest 
themselves as something seemingly insignificant, such as the 
swollen, blistered feet she suffered during her military 
training."  K.S. concluded therefore that "I believe her 
symptoms since 1986 indicate her military training was, more 
likely than not, the onset of her Lupus."  

In another March 2005 correspondence, the veteran's private 
physician, Dr. K.G., stated that the veteran had lupus, and 
that this disease "is a chronic inflammatory illness" that 
can cause several symptoms such as rash, fatigue, joint pain 
and kidney disease.  He noted that the veteran had supplied 
him with her service medical records from May 1986 to August 
1986, which reflected treatment for blisters, and indicated 
that "I can only offer that there may be a connection with 
the severity of what the patient suffered in boot camp 
relating to her lupus."     

The veteran's former co-worker and registered nurse (RN), 
C.W., also submitted a letter in March 2005.  She indicated 
that she had known the veteran from the fall of 1988 through 
January 1998, and had often times seen her appear red and 
flushed with swelling under the eyes.  C.W. recalled how the 
veteran experienced headaches, prolonged lung infections and 
fevers.  She reviewed the veteran's military medical records 
from May 1986 through August 1986 and determined that because 
"protein was present in her military urinalysis shortly 
after that time, and due to the difficulty diagnosing this 
disease, it is evident that she suffered from Lupus while on 
Active Duty.  Further her fellow service members' . . . 
statements regarding her prolonged inflammation, swelling and 
blistering further substantiate this existence of Lupus in 
1986.  Finally, because she continually showed many of these 
symptoms during our time working together, it is my 
professional medical opinion that her time on Active Duty was 
more likely than not the onset of this disease."   

Another March 2005 private medical record by Dr. L.G. 
discloses that the veteran had systemic lupus, with such 
accompanying maladies as malar rash, arthritis and membranous 
glomerulonephritis. 

The veteran's friend, B.P., indicated in a March 2005 letter 
that the veteran, who she had met in 2001, frequently had 
swollen eyes and was fatigued.  
  
An April 2005 letter from C.H., the veteran's former co-
worker, indicates that the veteran suffered from respiratory 
infections and pneumonia from 1989 to 1996. 

In another April 2005 letter, the veteran's nephrologist, Dr. 
G.E., stated that "[m]edical records indicate that [the 
veteran] was diagnosed with membranous nephropathy most 
likely secondary to systemic lupus erythematosus (SLE) and 
non-nephrotic range proteinuria." 

As noted in an April 2005 WebMD article submitted by the 
veteran, lupus causes fevers, joint pain, and major organ 
damage, especially in the kidneys.  Excerpts taken from the 
book, Lupus: Everything You Need to Know (at p.viii), 
authored by Robert G. Lahita, M.D., Ph.D and Robert H. 
Phillips, Ph.D., also indicated that a trademark of this 
disease consisted of a rash on the malar part of the face.     

In May 2005, the veteran's fellow service member, K.C., 
described her impression that the veteran always appeared to 
be ill and stressed during the time period from December 1986 
to present.  According to K.C., the veteran previously had 
appeared too thin, with a swollen face, which also seemed 
discolored.

Another May 2005 correspondence, authored by C.P., who had 
served with the veteran in 1986, indicated that the veteran 
always appeared to have a skin rash on her cheeks, especially 
after having sun exposure.  C.P. also described how the 
veteran had lung infections and seemed tired quite often.      

L.C., an acquaintance of the veteran's, wrote a letter dated 
May 2005, wherein she recounted her observations with respect 
to the veteran's health difficulties since 1993. 

In another May 2005 correspondence, J.C., who worked with the 
veteran in the mid- to late-1980s and who also was a 
certified physician's assistant (PA-C), stated that the 
veteran exhibited such symptoms as fatigue, recurrent rash, 
joint manifestations, fever, and frequent pulmonary 
infections.  He also indicated that systemic lupus is an 
inflammatory disease affecting multiple organ systems and is 
characterized by relapses and remissions.  He offered his 
opinion that "[r]egardless when and if diagnosis of 
[systemic lupus] is made, [the veteran's] symptoms were 
consistent and more likely than not based on history 
presentation [systemic lupus] present since early to mid 
1980s."      

The veteran's private physician, Dr. G.E., wrote a letter in 
June 2005, wherein he indicated that the veteran had systemic 
lupus, and that such a disease "is a chronic condition that 
may span several years," and "some patients run an indolent 
course with remissions and relapses depending on the stresses 
that the patient might be subjected (i.e., pregnancies, 
etc.)."  He noted that the veteran had provided him with 
information dating as far back as 1988, and that "I can only 
speculate that her symptoms might have been related to her 
current condition.  The only thing I can attest is that she 
certainly has lupus involvement of her kidneys."  

In September 2005, Dr. A.B. submitted a letter wherein he 
described the veteran's recollection that in the mid-1980s 
she had some sensitivity and malar rash while on active duty.  
He noted that in 1989, she exhibited trace proteinuria, and 
stated that "[s]ince lupus can be a slowly evolving disease 
and it is in some instances it is possible that she had the 
onset of systemic lupus in the mid 1980's and it was only 
until recently that it became obvious that she had the 
diagnosis.  Prior to that she did not fill the full criteria 
for the diagnosis."  

As reflected in an October 2005 letter from a private 
physician, Dr. K.G., he noted that the veteran had complained 
of such symptoms as foot pain, swelling and fatigue, which 
commenced in 1986.  He further acknowledged J.C.'s impression 
that since the 1980s, the veteran had exhibited rash, joint 
manifestations, frequent pulmonary infections and fatigue, as 
well as K.C.'s observations of the veteran's stress, swollen 
feet, and fatigue since 1986.  Based on these data, in 
addition to clinical notes dated May 1988, Dr. K.G. concluded 
that "[i]t is more likely that the patient has been 
developing Lupus since 1986 with sign[s] and symptoms which 
are manifestations of Systemic Lupus."    

As reflected in December 2005, May 2006 and August 2006 
statements, the veteran indicated that during active duty, 
she exhibited early symptoms of membranous glomerulopathy and 
systemic lupus.  She conceded that her service records bear 
no indication of any such diagnoses, but urged that she 
exhibited manifestations of these diseases, such as blisters 
and swollen feet, during service, and that her diagnoses of 
these disorders occurred many years post-service because 
these illnesses were difficult to diagnose.    

In a July 2007 statement, the veteran's husband observed that 
over the past 13 years, she had experienced increasing 
difficulty at work and health problems.   

At her July 2007 Travel Board hearing the veteran testified 
that during her active duty, her feet became inflamed.  
Hearing Transcript at 5.  She described how the inflammation 
had begun in the heels, blistered and became infected with 
white pustules, which traveled to the mid-foot, to the ankle 
and then midway up her calf.  Hearing Transcript at 5.  The 
veteran also noted that this malady persisted for three 
months.  Hearing Transcript at 5.  She indicated that her 
physician's had informed her that highly stressful situations 
bring on lupus, and that it is difficult to diagnose.  
Hearing Transcript at 10.  In addition, the veteran, through 
her accredited representative, conveyed that she sought 
service connection for her kidney disorder (membranous 
glomerulopathy) as secondary to her lupus.  Hearing 
Transcript at 3.          

b. Discussion
The Board determines that the competent evidence of record is 
in favor of the veteran's service connection claim for 
systemic lupus.  First, that evidence clearly demonstrates 
that the veteran currently has systemic lupus, thus 
satisfying the first prong of the service connection test.  

As for the second element, namely, in-service incurrence of 
said disorder, the Board acknowledges, as does the veteran, 
that she never received a diagnosis of systemic lupus in 
service.  Her service medical records, however, do reflect 
that she received treatment for painful and blistered feet.  
This documentation, in addition to the veteran's credible 
testimony about these and other symptoms, as well as the lay 
observations by her fellow service members and co-workers who 
knew her during her period of active service in 1986, leads 
the Board to conclude that she did exhibit such symptoms as 
swollen eyes, malar rash, and fatigue despite the fact that 
service medical records do not document such symptoms at this 
time.  

Turning to the issue of a causal nexus between the veteran's 
current systemic lupus and the signs and symptoms she 
manifested during active service, the Board determines that 
the evidence demonstrates that such a causal link exists.  In 
particular, the competent medical opinions by Dr. K.G. in 
October 2005, J.C. (a certified physicians' assistant) in May 
2005, C.W. (a registered nurse) in March 2005, and K.S. (a 
certified nurse midwife) in March 2005, all positively link 
the symptomatology exhibited by the veteran in service with 
her currently diagnosed systemic lupus.  Each clinician 
reached this conclusion based on their knowledge about the 
nature of lupus and its attendant symptomatology, and each 
had either observed the veteran's symptoms directly in 1986 
or had consulted with her medical file and accompanying 
testimonials by lay observers to reach this conclusion.  In 
the Board's view, these opinions are of great probative 
value.  In addition, while other competent medical opinions 
of record, namely those of Dr. A.B. in September 2003 and Dr. 
G.E. in June 2005, appear to offer a more speculative view 
that those symptoms in 1986 could be related to lupus, 
neither these reports nor any other medical opinions of 
record concludes that it is not at least as likely as not 
that any such causal nexus exists.  The absence of any such 
negative opinion weighs in favor of the veteran's claim.  
Further, although the Board recognizes that the veteran did 
not receive a diagnosis of systemic lupus until many years 
post-service in 2003, which could provide a preponderance of 
the evidence against a claim in certain circumstances, at 
least two physicians, namely Dr. G.E. and Dr. A.B., have 
affirmed that such a lag time between first signs and 
symptoms and later diagnosis of lupus is typical for this 
disease.  The totality of the evidence thus weighs in the 
veteran's favor, and therefore, the allowance of the claim is 
warranted.  

The Board similarly determines that the evidence weighs in 
favor of the veteran's service connection claim for 
membranous glomerulonephritis, as secondary to service 
connected systemic lupus.  In particular, the medical 
evidence of record clearly demonstrates that the veteran has 
this disease of the kidney, see Dorland's Illustrated Medical 
Dictionary 779 (30th ed. 2003) (defining membranous 
glomerulonephritis).  Given that service connection is now in 
effect for systemic lupus by virtue of this decision, the 
only question remaining amounts to whether the veteran's 
service connected systemic lupus has caused or aggravated her 
membranous glomerulonephritis.  The Board concludes that it 
has.  Specifically, the medical evidence of record, namely 
Dr. G.E.'s June 2005 letter as well as the March 2005 medical 
report by Dr. L.G., provide positive support for the 
conclusion that such a nexus exists.  The record reflects no 
other medical opinion to the contrary, and in the absence of 
any such unfavorable evidence, the service connection is 
warranted for membranous glomerulonephritis, as secondary to 
service connected systemic lupus.   


ORDER

Service connection for systemic lupus is granted, subject to 
the regulations governing the payment of VA monetary 
benefits.

Service connection for membranous glomerulopathy, as 
secondary to systemic lupus, is granted, subject to the 
regulations governing the payment of VA monetary benefits..  



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


